I am not in accord with the construction placed on section 11 (f) of the bankruptcy act (52 Stat. at L. 849, 11 USCA 1945 Cum. Ann. Supp. § 29 [f]), as fully set forth in the opinion for affirmance. I believe this section refers only to provable debtsdischargeable in bankruptcy. I agree that a nondischargeable debt is a provable one which the creditor has a right to prove in order to participate in any dividends declared. Elston v.Rusch, 250 Mich. 221.
Prior to the enactment of this section 11 (f), supra, in order to prevent a creditor's claim from becoming outlawed by the statute of limitations, it might become necessary to bring suit upon such claim. This would be an idle gesture and an expense if the debtor should receive a discharge from *Page 481 
the claim in the bankruptcy proceedings. Section 11 (f), supra, therefore provides that the statute of limitations be suspended until the expiration of 30 days after date of the entry of an order denying the discharge, or if the debtor had waived or lost his right to a discharge, then until the expiration of 30 days after the filing of such waiver or loss of such right; or in the case of a corporation, if no application for a discharge were filed within the period of six months after the adjudication, then until the expiration of 30 days after the end of such period, or until 30 days after the dismissal of bankruptcy proceedings, whichever may first occur. To me the plain meaning of these provisions is that the section is only intended to apply to a dischargeable debt. Otherwise, the claim could never become outlawed as there is no limitation in time as to an undischargeable debt.
In the instant case, there was no order entered denying the discharge, nor had the debtor waived or lost his right to discharge, nor were the bankruptcy proceedings ever dismissed. The time would never arrive when the claim would become outlawed. To adopt the theory advanced by plaintiff, we would have to read something into the statute. This we have no right to do. I believe the judgment became outlawed.
The case should be reversed and the case remanded to the lower court for the entry of judgment of no cause of action. Defendant should recover costs.
BUSHNELL, J., concurred with BUTZEL, C.J. *Page 482